Citation Nr: 0900458	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  98-02 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a right foot 
condition.

2.  Entitlement to service connection for a left foot 
condition.

3.  Entitlement to an increased rating for dermatitis, 
currently staged as 10 percent disabling prior to October 3, 
1996, and 30 percent disabling thereafter.

4.  Entitlement to an increased rating for the veteran's 
lumbar strain, currently staged as noncompensably disabling 
prior to December 18, 2006, and 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in New York, New York, that denied the benefits 
sought on appeal.  
			
In September 2005 the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The Board notes that veteran's claim originally included a 
service connection claim for migraine headaches, however a 
January 2008 rating decision by the RO granted service 
connection for this condition.  As such, this issue is no 
longer on appeal.  


FINDINGS OF FACT

1. The veteran's right foot condition was not incurred in 
service, is not shown to be causally or etiologically related 
to service, and did not manifest within one year of 
separation from service.

2.  The veteran's left foot condition was not incurred in 
service, is not shown to be causally or etiologically related 
to service, and did not manifest within one year of 
separation from service.

3.  Prior to October 3, 1996, the veteran's dermatitis was 
not manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement; additionally, the evidence 
does not show that 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas were affected, or that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more over 12 months was required.

4. Since October 3, 1996, the veteran's dermatitis has not 
been manifested by systemic or nervous manifestations and 
ulceration, extensive exfoliation, extensive crusting, or 
symptoms that can be characterized as exceptionally 
repugnant; additionally, the evidence does not show more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas are affected or that constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  

5.  Prior to March 1, 2004, the veteran's lumbar strain was 
not manifested by a lumbosacral strain with characteristic 
pain on motion; additionally, the evidence does not show 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or a vertebral body fracture with 
loss of 50 percent or more of the height.

6.  From  March 1, 2004 to December 18, 2006, the veteran's 
lumbar strain was manifested by flexion greater than 60 
degrees but less than 85 degrees.

7.  Since December 18, 2006, the veteran's lumbar strain has 
not been manifested by a severe limitation of motion of the 
lumbar spine with symptoms such as a severe listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending, a loss of 
lateral motion, or narrowing or irregularity of the joint 
space; additionally, the evidence does not show flexion of 
the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right foot 
condition have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for service connection for a left foot 
condition have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  Prior to October 3, 1996, the criteria for a rating in 
excess of 10 percent for the veteran's dermatitis were not 
met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, DC 7813-7806 (as in effect both prior to 
and as of August 30, 2002).

4.  Since October 3, 1996, the criteria for a rating in 
excess of 30 percent for the veteran's dermatitis have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, DC 7813-7806 (as in effect both prior to 
and as of August 30, 2002).

5.  Prior to March 1, 2004, the criteria for a compensable 
rating for the veteran's lumbar strain were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (regulations prior to 
and effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2007).

6.  From March 1, 2004 to December 18, 2006, the criteria for 
a 10 percent disability rating, but no higher, for the 
veteran's lumbar strain were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

7.  Since December 18, 2006, the criteria for a rating in 
excess of 20 percent for the veteran's lumbar strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (regulations prior to and effective September 23, 
2002), General Rating Formula for Diseases and Injuries of 
the Spine (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Arthritis has been identified as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).

The evidence here does not show that the veteran is entitled 
to service connection for a bilateral foot condition on 
either a direct or presumptive basis.  As for presumptive 
service connection, while there is a VA examination of record 
from within one year of his service separation, it does not 
contain a diagnosis pertaining to the veteran's feet, aside 
from his skin condition for which he is already service 
connected.  There are no treatment records, VA or private, 
from within one year of the veteran's 1969 separation from 
service.  As no diagnosis of arthritis of the feet was made 
within one year of the veteran's separation from service, 
presumptive service connection cannot be granted based on the 
chronicity provision of 38 C.F.R. § 3.307(a)(3).

As for direct service connection, at a December 2006 VA 
examination the veteran was diagnosed with bilateral pes 
planus, post-surgical changes at the fifth toes bilaterally 
and the right first metatarsal, and osteoarthritis of the 
right first metatarsophalangeal joint.  However, there is no 
documentation of this condition in his service medical 
records, and there is no objective medical evidence linking 
this disability to active service.  The veteran's separation 
examination did not indicate any abnormalities in this 
regard, nor did a service medical examination of November 
1968.  While the veteran's service medical records do 
document treatment pertaining skin problems, including on his 
feet, the veteran is already separately service-connected for 
his dermatitis.  Additionally, a June 1966 service medical 
record does document treatment pertaining to a corn on the 
veteran's foot, but the Board finds this was a temporary 
condition unrelated to his current diagnoses, because, as 
noted above, his separation examination did not indicate any 
abnormalities of the feet.  Indeed, the December 2006 VA 
examiner concluded that the veteran's service medical records 
are devoid of evidence of his current foot problems.  For all 
of these reasons, the veteran's claim must be denied.  

The Board notes that while the veteran has been afforded VA 
examinations, no VA medical nexus opinion has been obtained 
with respect to the veteran's bilateral foot claim.  The 
December 2006 VA examiner stated there was no evidence of the 
veteran's current foot problems in his service medical 
records, but failed to make a proper nexus finding.  There 
are no other nexus opinions, positive or negative, in the 
claims file.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for another VA examination or medical opinion for a nexus to 
be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
another examination or obtainment of a medical opinion under 
the circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of April 1969 granted service connection for the 
veteran's skin and back disabilities, and assigned 10 percent 
and noncompensable ratings, respectively.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

In August 1986 the veteran filed a claim for an increased 
rating for these disabilities, and in a February 1994 rating 
decision, the subject of this appeal, the veteran's original 
ratings were continued.  Subsequently, in a November 1998 
rating decision, the evaluation for the veteran's skin 
condition was increased to 30 percent, effective from October 
3, 1996.  In addition, in a January 2008 rating decision, the 
evaluation for the veteran's back condition was increased to 
20 percent, effective from December 18, 2006.  As such, the 
possibility of an increased disability rating for veteran's 
skin and back disabilities will be assessed both prior to and 
as of the dates assigned above.

A.	Dermatits
As noted, the veteran's claim for a skin condition was filed 
in 1986.  During the pendency of this appeal, the criteria 
for rating skin disabilities were revised, effective August 
30, 2002. See 67 Fed. Reg. 49,590-96 (July 31, 2002); see 
also corrections at 67 Fed. Reg. 58,448 (September 16, 2002). 
The Board will apply the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000). See Bernard v. Brown, 4 Vet. 
App., 384, 394 (1993).

1.	Prior to October 3, 1996
At the outset, the Board notes that the record contains 
little evidence from this portion of the appeal period.  
Nonetheless, the evidence that does exist does not support a 
rating in excess of 10 percent, under either the former or 
current version of the applicable diagnostic code. 

The veteran's dermatitis has been rated under DC 7813, the 
diagnostic code for dermatophytosis, which, in turn, rates 
under 7806.  Under the version of this code in effect prior 
to the August 2002 regulation change, a higher rating of 30 
percent was warranted only with evidence of exudation or 
itching constant, extensive lesions, or marked disfigurement.  
At a VA examination of August 1993, the veteran was noted to 
have a cystic lesion with an overlying open blackhead on his 
back.  No symptoms were documented pertaining to his feet.  
The veteran was diagnosed with an epidermal cyst of the back 
and recurring lesienlant eruptions of the feet "by 
history."  The Board cannot find this constitutes evidence 
of "extensive lesions," and no symptoms of exudation or 
itching were noted.  The examination report also does not 
support a finding of "marked disfigurement," particularly 
as the dermatitis affects the covered areas of the veteran's 
feet and back.  As such, this VA examination report cannot 
provide a basis for an increased rating.

Similarly, VA treatment notes from this portion of the appeal 
period do not support a rating in excess of 10 percent under 
the old version of the code.  A number of podiatry records 
from the 1990s have been associated with the claims file, but 
none contain documentation of the required symptomatology.  
For example, a record of February 1990 contains an assessment 
of hyperkeratosis, but extensive lesions, and constant 
exudation or itching were not found.  A record of June 1990 
documents a lesion of the right foot, without other 
sympmatology.  A treatment record of August 1992 notes a 
lesion in the fourth left interspace, but no other symptoms 
are noted.  For these reasons, a rating in excess of 10 
percent is not warranted for this portion of the appeal 
period under the old version of the diagnostic code.

Under the current version of DC 7806, the next higher rating 
of 30 percent is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or where systemic therapy such as corticosteroids 
or other immunosuppressive drugs has been required for a 
total duration of six weeks or more, but not constantly, over 
the past 12 months.  There is no medical evidence to support 
this.  The record from this portion of the appeal period does 
not contain any findings of the percentage of skin affected 
by the veteran's dermatitis.  The record also does not 
document the prescription of corticosteroids or other 
immunosuppressive drugs during this time.  For these reasons, 
a rating in excess of 10 percent is also not warranted under 
the current version of the regulations.  

The Board has considered the application of all other 
diagnostic codes pertaining to the skin but does not find any 
raised by the medical evidence.  For example, under both 
versions of the regulations a number of the codes pertain to 
scars, and scars are not involved with the veteran's 
disability.  A number of the codes also require certain 
percentages of body surface area to be affected by the 
condition, or treatment of the condition with particular 
drugs, and these too are not raised by the medical evidence 
prior to 1996.  The remaining diagnostic codes pertain to 
medical disorders that are not raised by the evidence here.  
For these reasons, the Board does not find that a rating in 
excess of 10 percent for the veteran's dermatitis is 
warranted prior to October 3, 1996.



		2.  Since October 3, 1996
As noted above, the veteran's skin disability has been rated 
under DC 7813, which, in turn, rates under DC 7806.  Also as 
noted above, since October 3, 1996, the veteran has been in 
receipt of a 30 percent rating for this disability.  

Under DC 7806, as in effect prior to effective August 30, 
2002, the next higher rating of 50 percent rating was 
warranted for a skin disorder with systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).  
This symptomatology is not found in the medical record.  
There is no documentation of systemic or nervous 
manifestations, extensive exfoliation, or extensive crusting, 
and is not exceptionally repugnant, since it affects covered 
parts of his body.  At a VA examination of January 1997, the 
only symptomatology noted was pigmented residue on the sides 
and soles of the veteran's feet, and scaling in his toe 
nails.  At an August 1998 VA examination the veteran was 
found to have hyperpigmentation and two healed excoriations 
on the left calf.  At a March 2004 VA examination, 
hyperpigmentation, scaling, lichenification, and 
hyperkeratosis were found.  At a December 2006 VA 
examination, the examiner found that itchiness was the only 
symptom associated with the veteran's dermatitis.  The 
examiner further found there were not callosities or 
breakdowns of the skin.  

VA and private treatment records are similarly devoid of the 
symptomatology required for a 50 percent rating.  For 
example, a September 2003 VA treatment record notes that the 
veteran's skin was hyperpigmented and lichenified, without 
other symptoms noted.  This was also the only symptomatology 
noted in an April 2004 VA treatment note.  A July 2004 
treatment record noted no breakdown on the skin.  In a June 
2005 VA treatment record it was found the veteran had 
indurated hyperpigmented plaques near the ankles, verrocous 
changes in the right ankle, and pitting edema.  In June 2006, 
it was noted the veteran had hyperpigmented patches and 
induration on his calves bilaterally, scaling between the 
toes, and hypertrophic toe nails.  No blisters were seen.  In 
an October 2006 VA treatment note, hyperpigmentation of the 
lower extremities and face were found. 

For all of these reasons, a rating in excess of 30 percent 
since October 3, 1996 is not warranted for the veteran's 
dermatitis under the old version of the code.
 
Under the revised and current regulations pertaining to the 
skin, the next higher rating of 60 percent rating is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of the exposed areas are affected; or 
where there is constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806 (2008).  Findings in this regard were not made by the 
January 1997 or August 1998 VA examiners.  The March 2004 VA 
examiner found that approximately 15% of the body area is 
affected by dermatitis.  The December 2006 VA examiner made 
no percentage findings, but did indicate that the veteran is 
under only topical treatment for his condition.  In this 
vein, the objective medical evidence does not support a 
finding of constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs over twelve 
consecutive months.  While the Board is cognizant of the 
veteran's contention at the 2005 hearing that he was 
prescribed an oral (systemic) medication, Diphenhydramine 
Hcl, for his condition, there is no objective indication as 
to the length of time he was prescribed this medication, and 
it appears this medication is an antihistamine rather than a 
corticosteroid or immunosuppressive drug.  As such, the 
current rating schedule also does not support a higher 
rating.  

As above, the Board has considered the application of all 
other diagnostic codes pertaining to the skin but does not 
find any raised by the medical evidence.  For all of these 
reasons, the Board does not find that a rating in excess of 
30 percent for the veteran's dermatitis is warranted since 
October 3, 1996.

B.	Lumbar Strain
During the time the veteran's appeal has been pending, the 
criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 
	
The veteran's claim was filed in August 1986.  As such, all 
three versions of the rating criteria for rating diseases and 
injuries of the spine, (the regulations in effect prior to 
September 23, 2002, the regulations effective September 23, 
2002, and the regulations effective September 26, 2003) are 
applicable to the veteran's claim.  

As noted above, in a January 2008 rating decision the RO 
increased the veteran's evaluation to 20 percent from 
December 18, 2006, thereby creating two "stages" for the 
veteran's rating.  As will be described in further detail 
below, while the Board does not find that a rating in excess 
of 20 percent is warranted from December 18, 2006 on, it does 
find that the noncompensable rating assigned is not warranted 
for the entire period of time prior to December 18, 2006.  
Essentially, this decision creates a third "stage" for the 
veteran's rating.
 
1.	Prior to March 1, 2004
The veteran's back disability has been rated under DC 5295, 
the code for lumbosacral strains.  During this portion of the 
appeal period, the Board does not find that a compensable 
rating is warranted.

Taking the earliest version of the rating schedule first, DC 
5295 allows a 10 percent evaluation with evidence of a 
lumbosacral strain with characteristic pain on movement.  
This is not the case here.  At an August 1993 VA examination, 
the examiner explicitly stated, "[n]o objective evidence of 
pain on motion."  In a January 1997 VA examination, the 
examiner similarly stated, "[n]o evidence of pain on motion 
today."  An August 1998 VA examination report did find pain 
on motion, but as the other two VA examinations found to the 
contrary and for he reasons given below, the evidence is not 
in equipoise.  A higher rating under DC 5295 is not 
warranted.

The Board has also considered the application of other 
diagnostic criteria under the earliest version of the rating 
schedule to determine whether a rating in excess of 10 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, an x-ray taken in 
November 1992 revealed normal findings.  X-rays taken for the 
VA examinations in August 1993 and January 1997 also revealed 
no fractures.  Diagnostic Code 5286 does not apply to the 
veteran's claim because the veteran does not have ankylosis 
of the entire spine.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral 
rotation are zero to 30 degrees.  See, 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2). 

The August 1993 VA examiner found that flexion was to 90 
degrees.  Although the examiner was not specific in 
identifying the range of motion parameters by name, his 
numerical findings were 30 degrees, 35 degrees, 35 degrees, 
45 degrees, and 45 degrees.  The January 1997 VA examiner 
similarly found that flexion was to 90 degrees, and the 
remaining range of motion parameters were 15 degrees, 30 
degrees, 30 degrees, 40 degrees, and 40 degrees.  The August 
1998 VA examination results were drastically different.  At 
the August 1998 VA examination, flexion was to 5 degrees, 
extension was to 0 degrees, flexion to the right was 5 
degrees, flexion to the left was 10 degrees, and right and 
left rotation were to 0 degrees.  The Board finds these 
results somewhat unreliable, as they are entirely 
inconsistent from the entire medical record, both before and 
prior to the examination, which comprises four volumes of 
medical evidence including four other VA examination reports 
and an abundance of treatment notes.  While the Board is 
cognizant that the veteran reported to the examiner that he 
was experiencing a "bad day" with his back on the 
particular date of the examination, the Board does not find 
the measurements obtained reflective of the veteran's back 
disability as a whole during this portion of the appeal 
period, as the remaining documentation includes two other VA 
examination reports, three sets of x-rays, and a number of VA 
treatment notes, none of which makes any mention of this kind 
of severity of the veteran's back problem.  Moreover, the 
Board cannot find that the evidence is in equipoise as to the 
existence of ankylosis during this portion of the appeal 
period, given all of the evidence to the contrary of the 
August 1998 findings.  The Board finds that DC 5286 cannot 
provide the basis for an increased rating.

Diagnostic codes 5287-5288 do not apply because they pertain 
to portions of the spine not currently on appeal.  Diagnostic 
code 5289 does not apply because, again, the measurements of 
the veteran's range of motion do not support the existence of 
ankylosis of the lumbar spine.  Diagnostic codes 5290-5291 
pertain to portions of the spine not currently on appeal.  

Diagnostic code 5292 allows for a 10 percent rating where 
there is a slight limitation of motion of the lumbar spine.  
Given the veteran's ranges of motion listed above from the 
August 1993 and January 1997 VA examinations, the Board 
cannot find a slight limitation of motion of the lumbar 
spine.  The August 1993 findings were normal and the January 
1997 findings were normal in all parameters but what appears 
to be extension.  Moreover, the August 1993 VA examiner 
characterized the results as a "normal examination of [the] 
lumbar spine."  While the Board has taken into account the 
August 1998 VA examination results, the evidence is not in 
equipoise with regard to the veteran's limitation of motion 
for this portion of the appeal period.  DC 5292 cannot 
provide the basis for an increased rating.

Diagnostic code 5293, the code for intervertebral disc 
syndrome, provides a 10 percent evaluation with evidence of 
mild intervertebral disc syndrome.  The November 1992 x-ray 
report indicates no disc disease and the results were found 
to be normal.  The August 1993 VA examiner also found a 
"normal examination of [the] lumbar spine."  X-rays 
conducted for the examination were normal.  The January 1997 
VA examiner also made no findings of intervertebral disc 
disease.  The accompanying x-ray report noted, "disc spaces 
are normal."  While the August 1998 VA examiner did make 
findings of disc disease, the evidence is not in equipoise 
based solely on these results.  As such, DC 5293 also cannot 
provide the basis for an increased rating.  

As for the remaining diagnostic code under the earliest 
version of the rating schedule, DC 5294, the Board finds this 
code is not raised by the medical evidence.  As such, the 
version of the regulation schedule in effect prior to 
September 23, 2002 cannot provide the basis for an increased 
rating for the veteran's lumbar strain prior to March 1, 
2004.  

The version of the rating schedule effective September 23, 
2002 also does not allow for a compensable rating for this 
portion of the appeal period.  With the exception of DC 5293, 
none of the pertinent diagnostic codes were changed by the 
September 2002 revisions to the rating schedule, and for the 
reasons described above, they cannot provide the basis for an 
increased rating.  

While DC 5293 for intervertebral disc syndrome was affected 
by the revisions, it too cannot provide the basis for a 
compensable rating.  In the regulations effective September 
23, 2002, DC 5293 allows for a higher rating of 10 percent 
where there is evidence of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past twelve months.  Note 1 to the regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  There is no evidence of prescribed bed rest in 
the medical record.  

Diagnostic code 5293 additionally allows for separate 
neurological ratings, but the evidence here is against the 
award of a separate rating for any neurological associated 
with the veteran's back disability.  The August 1993 VA 
examiner found the veteran's knee jerks were active and 
equal.  His ankle jerks were also active and equal.  The 
January 1997 VA examiner found the veteran's right knee and 
ankle jerks were normal, and while he found abnormalities 
with the left, he offered no explanation for this as it 
pertains to the veteran's back and included no neurological 
findings in the diagnosis rendered.  This was also the 
situation in the August 1998 VA examination report.  The 
Board notes the veteran is also separately service-connected 
for diabetic peripheral neuropathy of each lower extremity, 
which may or may not explain the absence of any 
interpretation of these neurological findings.  They have not 
been attributed to the veterans back disability.

For all of these reasons, the version of the regulation 
schedule effective September 23, 2002 cannot provide the 
basis for an increased rating for the veteran's lumbosacral 
strain prior to March 1, 2004.  

Under the current version of the rating criteria, a 10 
percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  Here, the veteran's 
range of motion measurements discussed above do not support a 
higher rating under the current version of the rating 
schedule.  At the August 1993 VA examination, forward flexion 
was to 90 degrees and the combined range of motion was 280 
degrees.  At the January 1997 VA examination, forward flexion 
was to 90 degrees and the combined range of motion was to 245 
degrees.  The August 1993 and January 1997 examiners both 
explicitly found no muscle spasm or localized tenderness.  X-
rays taken in November 1992, August 1993, and January 1997 
did not reveal a vertebral body fracture with loss of 50 
percent or more of the height.  While the Board has taken 
into account the August 1998 VA examination results, the 
evidence is not in equipoise with regard to the veteran's 
limitation of motion or localized tenderness for this portion 
of the appeal period.  The current version of the rating 
schedule also allows a rating of 20 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  Again, as discussed above, 
there have been no documentations of incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician. Additionally, the current regulations allow for 
separate neurological evaluations, but again, the evidence 
does not support this.

For all of these reasons, prior to March 1, 2004, a 
compensable rating is not warranted under either the former 
versions or the current version of the rating criteria.  In 
reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  As noted above, the August 
1993 and January 1997 VA examiners found no objective 
evidence of pain on motion.  The August 1998 examiner found 
that the veteran's range of motion was limited by pain, but 
reported no evidence of a lack of endurance or incoordination 
due to the pain.  The examiner also did not make any findings 
as to the exact degree by which the veteran's ranges of 
motion were limited by pain.  Accordingly, the Board finds 
that the 10 percent assigned prior to March 1, 2004 
adequately compensates the veteran for the level of 
impairment caused by his back disability.


2.	March 1, 2004 to December 18, 2006
The Board finds that an increased rating of 10 percent is 
warranted from March 1, 2004.  At a VA examination of March 
1, 2004, forward flexion was to 75 degrees. Under the current 
version of the rating schedule, a 10 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  Accordingly, a 10 percent evaluation is 
warranted as of March 1, 2004.  The Board is cognizant of the 
annotation found at the bottom of the March 2004 report which 
states that the veteran's "current back condition is not 
related to his service-connected back strain," however, as 
the examiner did not make separate findings as to the 
limitation of motion caused by each condition, this statement 
cannot be reconciled with the remainder of the report and the 
benefit of the doubt must be afforded to the veteran.

However, a rating in excess of 10 percent from March 1, 2004 
to December 18, 2006 is not warranted.  The Board notes that 
minimal evidence is available from this portion of the appeal 
period containing information sufficient for rating the 
veteran's back disability.  The evidence includes the March 
1, 2004 VA examination report and a February 2006 VA 
treatment note.

Taking the earliest version of the rating schedule first, DC 
5295 allows a 20 percent evaluation where there is a muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in the standing position.  This is not 
the case here.  At the March 2004 VA examination, the 
examiner specifically found there were no muscle spasms 
associated with the veteran's back disability.  The examiner 
further found flexion to 75 degrees, extension to 10 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
25 degrees, right rotation to 15 degrees, and left rotation 
to 10 degrees.  In the absence of any evidence of muscle 
spasms or a loss of lateral spine motion, a higher rating 
under DC 5295 is not warranted.

The Board has also considered the application of other 
diagnostic criteria under the earliest version of the rating 
schedule to determine whether a rating in excess of 10 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because the March 2004 VA examiner 
stated there was no history of a vertebral fracture.  
Diagnostic Code 5286 does not apply to the veteran's claim 
because the veteran does not have ankylosis of the entire 
spine.  In addition to the measurements listed above, the 
March 2004 VA examiner specifically found there was no 
ankylosis.  Moreover, in the February 2006 VA treatment note, 
flexion was to 80 degrees and extension was to 10 degrees. 
Diagnostic codes 5287-5288 do not apply because they pertain 
to portions of the spine not currently on appeal.  Diagnostic 
code 5289 does not apply because, again, there is no 
ankylosis of the lumbar spine.  Diagnostic codes 5290-5291 
pertain to portions of the spine not currently on appeal.  

Diagnostic code 5292 allows for a 20 percent rating where 
there is a moderate limitation of motion of the lumbar spine.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral 
rotation are zero to 30 degrees.  See, 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Given the veteran's ranges of motion listed 
above, the Board cannot find a moderate limitation of motion 
of the lumbar spine.

Diagnostic code 5293, the code for intervertebral disc 
syndrome, requires evidence of "moderate" intervertebral 
disc syndrome with recurring attacks and intermittent relief 
for a 20 percent rating.  While the March 2004 examiner 
diagnosed the veteran with disc desiccation with disc bulge, 
there is no evidence to support a finding of "moderate" 
intervertebral disc syndrome.  The medical record from this 
portion of the appeal period contains no documentation of 
recurring attacks.  As such, DC 5293 also cannot provide the 
basis for an increased rating.  

As for the remaining diagnostic code under the earliest 
version of the rating schedule, DC 5294, the Board finds this 
code is not raised by the medical evidence.  For all of these 
reasons, the version of the regulation schedule in effect 
prior to September 23, 2002 cannot provide the basis for a 
rating in excess of 10 percent for the veteran's lumbar 
strain between March 1, 2004 and December 18, 2006.

The version of the rating schedule effective September 23, 
2002 also does not allow for a rating in excess of 20 
percent.  With the exception of DC 5293, none of the 
pertinent diagnostic codes were changed by the September 2002 
revisions to the rating schedule, and for the reasons 
described above, they cannot provide the basis for an 
increased rating.  

While DC 5293 for intervertebral disc syndrome was affected 
by the revisions, it too cannot provide the basis for a 
rating in excess of 10 percent.  In the regulations effective 
September 23, 2002, DC 5293 allows for a higher rating of 20 
percent where there is evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  Again, Note 1 to 
the regulation defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no evidence of prescribed 
bed rest in the medical record for this portion of the appeal 
period.  

A higher rating has also been considered under the 
neurological provisions of Diagnostic Code 5293, but this is 
not warranted by the evidence.  The March 2004 VA examiner 
found the veteran's sensory examination was intact.  His knee 
jerks were active and equal.  His ankle jerks were 
unobtainable, but the examiner offered no explanation for 
this as it pertains to the veteran's back and included no 
neurological findings in the diagnosis rendered.  The 
February 2006 VA treatment provider found that reflexes were 
symmetrical and sensation was grossly intact.

For all of these reasons, the version of the regulation 
schedule effective September 23, 2002 cannot provide the 
basis for a rating in excess of 10 percent for the veteran's 
lumbar strain between March 1, 2004 and December 18, 2006.  

Under the current version of the rating criteria, 20 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, where the combined range of motion 
of 
the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Here, the veteran's range of motion 
measurements discussed above do not support a higher rating 
under the current version of the rating schedule.  Forward 
flexion was to 75 degrees at the March 2004 examination.  His 
combined range of motion was 155 degrees.  Forward flexion in 
the February 2006 VA treatment note was to 80 degrees.  As 
described above, there is no evidence of muscle spasm, and 
guarding has not been noted.  The current version of the 
rating schedule also allows a rating of 20 percent where 
there is intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  Again, as discussed 
above, there have been no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician. Additionally, the current 
regulations allow for separate neurological evaluations, but 
again, the evidence does not support this.

For all of these reasons, between March 1, 2004 and December 
18, 2006, a rating of 10 percent but no higher is warranted.  
In reaching this conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  While both the March 2004 VA 
examiner and the February 2006 VA treatment provider noted 
pain on motion in all range of motion parameters, no findings 
of fatigue, weakness, lack of endurance, or incoordination 
were made, and found no additional limitation of motion on 
repetition was documented.  The examiners also did not make 
any findings as to the exact degree by which the veteran's 
ranges of motion were limited by pain.  Accordingly, the 
Board finds that the 10 percent rating assigned between March 
1, 2004 and December 18, 2006 adequately compensates the 
veteran for the level of impairment caused by his back 
disability.

3.  Since December 18, 2006
As noted above, in a January 2008 rating decision the veteran 
was awarded a 20 percent evaluation from December 18, 2006.  
The Board finds that since December 18, 2006, a rating in 
excess of 20 percent is not warranted for the veteran's low 
back disorder.
	
As has been discussed, the veteran's back disability is rated 
under diagnostic code (DC) 5295, the code for lumbosacral 
strain.  Taking the earliest version of the rating schedule 
first, the next higher rating of 40 percent is warranted only 
where the lumbosacral strain can be characterized as severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, a narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The evidence does not support such a rating.  
At a December 2006 orthopedic examination, flexion was to 40 
degrees, extension was to 20 degrees, left and right lateral 
flexion were to 15 degrees, and left and right lateral 
rotation were to 15 degrees.  At a separate VA neurological 
examination of December 2006, flexion was to 80 degrees, 
extension was to 10 degrees, and lateral flexion was to 20 
degrees.  There was no evidence of a listing of the whole 
spine to the opposite side or a positive Goldthwaite's sign.  
While degenerative changes were noted, the veteran 
demonstrated lateral motion.  Abnormal mobility on forced 
motion was not noted.  For these reasons, a higher rating is 
not warranted under DCD 5295.

The Board has also considered the application of other 
diagnostic criteria under the earliest version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable as the December 2006 orthopedic 
examiner found no evidence of a vertebral fracture.  
Diagnostic Code 5286 does not apply to the veteran's claim 
because the measurements of the veteran's range of motion 
listed above do not support the existence of ankylosis of the 
entire spine.  Diagnostic Codes 5287-5288 do not apply 
because they pertain to portions of the spine not currently 
on appeal.  Diagnostic Code 5289 does not apply because the 
measurements of the veteran's lumbar range of motion do not 
support the existence of ankylosis of the lumbar spine.  
Diagnostic codes 5290-5291 pertain to portions of the spine 
not currently on appeal.  

Under DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as severe.  The 
Board does not find that the ranges of motion listed above 
amount to a severe limitation of motion of the lumbar spine.  
As such, DC 5292 cannot provide the basis for an increase.  
Under DC 5293, a 40 percent evaluation is warranted where 
there is severe intervertebral disc syndrome and recurrent 
attacks with intermittent relief.  The December 2006 
orthopedic examiner found the veteran had four episodes 
requiring him to stay in bed for one day at a time, amounting 
to four days total.  The Board does not find this constitutes 
recurrent attacks, and no finding was made of the severity of 
the disc disease.  As such, DC 5293 also cannot provide the 
basis for an increased rating.

For all of these reasons, the version of the regulation 
schedule in effect prior to September 23, 2002 cannot provide 
the basis for an increased rating for the veteran's 
lumbosacral strain since December 18, 2006.  

The version of the rating schedule effective September 23, 
2002 also does not allow for a rating in excess of 20 
percent.  With the exception of DC 5293, none of the 
pertinent diagnostic codes were changed by the September 2002 
revisions to the rating schedule, and for the reasons 
described above, they cannot provide the basis for an 
increased rating.  

While DC 5293 for intervertebral disc syndrome was affected 
by the revisions, it too cannot provide the basis for a 
rating in excess of 20 percent.  In the regulations effective 
September 23, 2002, DC 5293 allows for a higher rating of 40 
percent where there is evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  Again, Note 1 to 
the regulation defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  While the December 2006 orthopedic 
examiner noted the veteran's report of four days of 
incapacitation, there is no evidence of prescribed bed rest 
in the medical record.  

A higher rating has also been considered under the 
neurological provisions of Diagnostic Code 5293, but this is 
not warranted by the evidence.  At the December 2006 
orthopedic examination, the veteran's sensory and motor 
examinations were within normal limits.  His reflexes were 
within normal limits.  The Board is not qualified to 
interpret all of the findings of the December 2006 
neurological examination, but the veteran displayed normal 
power, the touch test and pinprick test were normal, the 
veteran could heel/toe walk, he could hop, and his gait was 
ok.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. 
Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding the Board is prohibited from relying 
on its own unsubstantiated medical judgment in the resolution 
of claims.)   

For all of these reasons, the version of the regulation 
schedule effective September 23, 2002 cannot provide the 
basis for an increased rating for the veteran's lumbar strain 
since December 18, 2006.  

Under the current version of the rating criteria, effective 
September 26, 2003, a rating in excess of 20 percent is also 
not warranted.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a 40 percent evaluation is 
warranted where forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  At the December 
2006 orthopedic examination, flexion was to 40 degrees.  In 
addition, the veteran's complete range of motion listed above 
does not support the existence of ankylosis of the entire 
thoracolumbar spine.  The current version of the rating 
schedule also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Again, while the examiner 
documented the veteran's report of four days of 
incapacitation, there have been no documentations of 
incapacitating episodes requiring bed rest prescribed by a 
physician.  Additionally, the current regulations allow for 
separate neurological evaluations, but, as stated, this is 
not warranted based on the medical evidence.

For all of these reasons a rating in excess of 20 percent 
since December 18, 2006 is not warranted under any version of 
the rating criteria.  In reaching this conclusion, the Board 
has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the appellant contends his disability 
is essentially manifested by pain.  However, while the 
December 2006 orthopedic examiner found the veteran was 
limited by pain, weakness, and a lack of endurance, no 
specificity was provided as to the exact amount of motion 
lost due to pain.  Accordingly, the Board finds that the 20 
percent assigned adequately compensates the veteran for the 
level of impairment caused by his back disability since 
December 18, 2006.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2001, February 2004, September 2005, and December 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The two most recent letters provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should his claims be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to the first element of Vazquez-Flores, the notice letters 
listed above advise the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's numerous statements made to VA 
providers and to VA in which the veteran describes the effect 
of the service-connected disability on employability and 
daily life.  His statements with specific examples indicate 
an awareness on the part of the veteran that information 
about such effects is necessary to substantiate a claim for a 
higher evaluation.  The Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim." Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
has received at least general notice and is aware that his 
back disability is rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded. The veteran has submitted ample descriptions of the 
decreased motion he experiences due to his back disability.  
The pertinent rating decisions include a discussion of the 
rating criteria utilized in the present case, and the 
statements of the case additionally set forth the rating 
criteria applicable to the veteran's claim, both currently 
and under the prior version of the regulations.  As such, the 
veteran has been made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the second 
notification requirement of Vazquez-Flores.  

As for the third element, the September 2005 and December 
2006 notice letters, which contain discussion pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), specifically 
inform the veteran that his disability may be rated from 0 
percent to 100 percent, and that the rating is based on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  This directly satisfies the third 
notification element of Vazquez-Flores.

As to the fourth element, the September 2005 and December 
2006 letters also inform the veteran that VA will help him in 
obtaining records relevant to his claim not held by a federal 
agency, including records from state or local governments, 
private doctors or hospitals, or current or former employers.  
As such, these letters satisfy the fourth notification 
element of Vazquez-Flores. 

For all of these reasons, the Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had two hearings, one before the 
RO and one before the Board.  He has been afforded a number 
of VA examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for a right foot condition is denied.

Service connection for a left foot condition is denied.

An evaluation for the veteran's dermatitis in excess of 10 
percent prior to October 3, 1996, and 30 percent therefrom, 
is denied.

Prior to March 1, 2004, a compensable evaluation for the 
veteran's lumbar strain is denied.

From March 1, 2004 to December 18, 2006, a disability rating 
of 10 percent, but no higher, for the veteran's lumbar strain 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Since December 18, 2006, an evaluation in excess of 20 
percent for the veteran's lumbar strain is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


